Citation Nr: 1643557	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical strain with degenerative disc disease (DDD).

2.  Entitlement to service connection for lumbar strain with DDD.

3.  Entitlement to service connection for left lower extremity atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to May 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In September 2013, the Board remanded these matters for additional development.  The Veteran's records are currently in the jurisdiction of the Roanoke, Virginia RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he developed an altered gait due to his service-connected gunshot wound, and this led to his cervical and lumbar disabilities, as well as atrophy of the left leg.  

In May 2009, D. Friar, a chiropractor, stated that in May 2008 he saw the Veteran for treatment of neck and back pain, and pain radiating down the left leg.  He noted that he reviewed some of the Veteran's VA records.  He stated that the Veteran had a moderate muscle injury involving the right hip.  He noted there were gait changes and altered biomechanics due to the injury.  The chiropractor stated that the muscular compensations caused the lumbar spine to shift and "tower" to the right.  These changes also caused increased intra-discal loading on the right side, which creates deformation of the annular fibers to the opposite side causing micro tears to the annulus, allowing bulging of the nucleus and annulus to the left side.  This causes stenosis of the vertebral "formen."  The abnormal loading of the discs along with altered biomechanics and movement patterns caused severe disc degeneration of the lumbar spine.  He opined that since severe degeneration seemed to be confined to the lumbar spine and was not found at other levels of the spine, age as a factor was ruled out; he indicated that the degeneration and resulting symptoms are certainly a result of postural distortions, muscular compensations, altered biomechanics and bony alterations that resulted from the right buttock gunshot wound.  In another May 2009 statement, the chiropractor noted that the left leg atrophy and leg length discrepancy had combined to cause a severe irregular gait pattern.  

On January 2010 VA examination, the examiner opined that it was less likely as not that the Veteran's cervical DDD, lumbar DDD and left leg atrophy are related to his service-connected right buttock gunshot wound because the gunshot wound did not involve injury to bony structures.  

Notably, the probative value of a medical opinion is based in part on the extent to which it is supported by clinical data.  The Board's September 2013 remand directed the AOJ to obtain records of the Veteran's treatment by D. Friar, D.C.  The Board remand also ordered an examination, with the examiner instructed to furnish an opinion as to whether or not the Veteran's cervical and/or lumbar spine disabilities, or left leg atrophy were caused or aggravated by his service-connected residuals of a the right buttock gunshot wound to; the examiner was also to comment on the May 2009 opinion by the Veteran's chiropractor.  The AOJ asked the Veteran to provide the information and releases that were necessary to obtain Dr. Friar's records; he did not respond.   

On December 2013 VA examination the examiner opined that the Veteran's disabilities are not related to his gunshot wound in service.  She did not opine whether the service-connected gunshot wound had aggravated the Veteran's lumbar and cervical spine disabilities, and left leg atrophy, and did not comment on Dr. Friar's opinion.  The examination was therefore noncompliant with the Board's remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).
The Veteran is reminded that under 38 C.F.R. § 3.158(a), when evidence (to include identifying information and authorizations for VA to secure private records) is not received within a year following the request, the claim must be considered abandoned.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment he has received for his back, neck and left leg atrophy since service, and to submit authorizations for VA to secure complete records from all private providers, to specifically include complete clinical records of his treatment by D. Friar, D.C.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  

2.  After the development ordered above is completed, the AOJ should arrange for the record to be returned to the December 2013 VA examiner (or forwarded to another orthopedist or orthopedic spine surgeon) for review and advisory medical opinions regarding the likely etiology of the Veteran's cervical and lumbar spine disabilities, and left leg atrophy, to specifically include whether it is at least as likely as not (a 50% or greater probability) that any such disability was caused or aggravated (the opinion must address aggravation) by the Veteran's service connection residuals of a right buttock gunshot wound..  The consulting provider is asked to specifically comment on (express, including rationale that cites to supporting factual data agreement or disagreement with)  the opinion by the Veteran's chiropractor, D. Friar, D.C., specifically indicating whether an altered gait due to the service connected gunshot wound caused or aggravated the claimed disabilities.  

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.  

3.  The AOJ should then review the record and readjudicate these claims (under 38 C.F.R. § 3.158(a), if so indicated).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

